DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 08 October 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings and Claims are withdrawn;
Examiner’s assertion of an oven door as common knowledge or well known in the art statement (See Claim 1 of previous office action) is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (See MPEP-2144.03.C).  The traverse was inadequate because Applicant failed to traverse Examiner’s assertion; &
Claims 1-20 are pending for review.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note:	The prior art relied upon in the following office action is as follows:
-
Rizzuto, US #2016/0033141
[Rizzuto ('141)]

-
Shozo et al., US #2004/0182849
[Shozo ('849)]

-
Smith et al., US #2015/0297029
[Smith ('029)]






~ 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the lower heating source" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
~ 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-14 & 17-19 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shozo ('849).
In Re Claims 1-10, 12-14 & 17-19, Shozo ('849) discloses:
Cl. 1: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising an interior compartment (Cooking Chamber #10) defined by a top wall (Top Wall #14), a bottom wall (Bottom Wall #15), first and second side walls extending between the top wall and the bottom wall (Side Walls #12, 13), a back wall (Rear Wall #11), and a door panel (Door #2);
a food cooking support member within the interior of the compartment (Grill Plate #70);
a heat transfer device positionable within the interior compartment and spaced below the food cooking support member (Fig. 8, 9: Tray #30 beneath Grill Plate #70), wherein the heat transfer device comprises a heatable tray configured to transfer heat to food supported by the food cooking support member (Tray #30 heated by Electrodes #42, 43) ; and
an upper heating source positioned within the interior compartment above the food cooking support member(Heater #4).
Cl. 17: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising an interior compartment (Cooking Chamber #10) defined by a top wall(Top Wall #14), a bottom wall (Bottom Wall #15), first and second side walls extending between the top wall and the bottom wall (Side Walls #12, 13), a back wall (Rear Wall #11), and a door panel (Door #2); and
a rack and tray system positionable within the interior compartment, the rack and tray system comprising:
a rack for supporting food (Grill Plate #70); and
a lower heating source spaced below the rack and comprising a heatable tray configured to transfer heat to food supported by the rack  (Fig. 8, 9; Para. 68-69: Tray #30 beneath Grill Plate #70, which transfers heat to articles / food placed on Rack #70 by creating steam from water placed in Tray #30).
Cl. 2: wherein the heatable tray comprises a relatively flat surface (Fig. 1-3, 7-9: Bottom Plate #31 of Tray #30 is shown as a flat surface).
Cl. 5: wherein the heatable tray comprises a pattern of at least one of raised and depressed areas (Fig, 2, 3, 7, (: Tray #30 includes depressed areas comprising at least one of the trough on each side of Bottom Plate #31 (Fig. 2, 9), & Bottom Plate #31 relative to Flange #33 & Stepped Portion #36; Tray #30 includes raised areas comprising at least one of Bottom Plate #31 relative to the surrounding trough, Stepped Portion #36 & Flange #33).
Cl. 6: wherein the heatable tray further comprises at least one side wall extending from a top tray surface (Side Wall #32, which extends from Bottom Wall #31 to Top Surface / Flange #33).
Cl. 7: wherein the heatable tray is spaced from the bottom wall of the interior compartment (Tray #30 is spaced from Bottom Wall #15 when installed on any one of Support Rails #21, 22 & 23).
Cl. 8: wherein the heatable tray comprises at least one embedded tubular heater (Electrodes #42, 43).
Cl. 9, 12: wherein the lower heating source comprises at least one heating element positioned below the heatable tray / wherein the oven further comprises a lower heating source positioned below the heat transfer device (Heating Elements / Electrodes #42, 43 are positioned below Bottom Plate #31 of Tray #30).
Cl. 10: wherein the heatable tray is removable (At least Para. 45: Tray #30 is movable, i.e. capable of being removed, to be positioned on any one of Rails #21-23).
Cl. 13: wherein the heatable tray comprises an electrical connection for engagement with a receptor within the interior compartment (Terminals #44).
Cl. 14: wherein the upper heating source is positioned adjacent to the top wall (At least Fig. 1: Heater #4 is shown adjacent Top Wall #14).
Cl. 18: further comprising a second heating source positioned above the rack and tray system and within the interior compartment (Heater #4).
Cl. 19: wherein the heatable tray provides for both conduction heating (Para. 55: Tray #30 cooks food placed thereon, i.e. by conduction) and radiation heating of food products positioned on a portion of the rack and tray system (A body that is heated inherently radiates heat to cooler objects, e.g. food placed on a grill / rack above the heated body).
In Re Claim 11, with respect to “wherein the heatable tray is adapted for use as an independent cooking device outside the oven”, this recitation is considered by Examiner to be functional language.  It has been held that the recitation that an element is “adapted to” or "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  The tray of Shozo ('849) is capable of independently cooking food placed thereon (Para. 55); consequently, with a proper or appropriate support base that includes power supplies (Similar to Sockets #24-26), the tray of Shozo ('849) is considered capable of operating in a stand-alone manner from the cooking appliance.
~ 35 USC § 103 ~
Claims 3 & 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Shozo ('849).
In Re Claims 3 & 4, with respect to “wherein the heatable tray comprises [Cl. 3: raised rib features] / [Cl. 4: a plurality of grates]”,  the configured of the tray with or without ribs &/or grates would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of either a ribbed surface or a plurality of grates solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of Shozo ('849) would function equally well in either configuration).

Claims 15 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang ('959) in view of Thabit ('353) as applied to at least one of Claims 1 & 17 above, and further in view of Rizzuto ('141).
In Re Claims 15 & 20, with respect to “further comprising a steam cleaning mode in which the [Cl. 15: heatable] tray is further adapted to contain a quantity of liquid and convert at least a portion of the quantity of liquid into steam”, Shozo ('849) discloses utilizing the tray / pan to generate steam within the oven cavity (Para. 68-69: Water is placed in Tray #30 to generate steam) but is silent on a steam cleaning mode.
Nevertheless, Rizzuto ('141) discloses from the same Oven / Cooking Appliance field of endeavor as applicant's invention, the use of a steam cleaning mode of operation in an oven (Para. 14, 28, 31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the steam cleaning mode of Rizzuto ('141) into the oven of Shozo ('849) for the purpose of providing an oven with self-cleaning means & improving functionality & cleanliness of the oven (Para. 1, 4.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Shozo ('849) in view of & Smith ('029).
In Re Claim 16, Shozo ('849) discloses all aspects of the claimed invention as discussed above, with the possible exception of: An oven (Cooking Apparatus #100) comprising:
an oven body (Cabinet #1) comprising
an interior compartment (Cooking Chamber #10) defined by a top wall (Top Wall #14), first and second side walls (Top Wall #14), a back wall (Bottom Wall #15),
a door panel (Door #2), and
a bottom member (Tray #30), wherein the bottom member comprises a heatable tray with a top tray surface (Bottom Panel #31) that defines the bottom of the oven body; and
a first heating source positioned below the top tray surface (Electrodes #42, 43); and
a second heating source positioned adjacent to the top wall (Heater #4 adjacent Top Wall #14).
With the possible exception of the tray defining the bottom of the interior compartment.
Nevertheless, Smith ('029) discloses from the same Cooking Appliance field of endeavor as applicant’s invention, a cooking appliance (Appliance #200, 300) comprising a tray (Tray #101, 301) with embedded heating elements (Elements #105; Para. 37: Tray #301 is constructed per the disclosure, i.e. includes embedded heating elements), the tray defining the bottom surface of the cooking chamber (At least Fig. 12, 13: Tray #301 is mountable in Base Unit #304 & defines the bottom the cooking area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tray of Shozo ('849) as a removable heated bottom panel, as taught by Smith ('029), for the purpose of facilitating the ease of cleaning and/or replacing a damaged heating component.
Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-15 & 17-20 have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.
With respect to Claim 16, Applicant argues that Smith ('029) is non-analogous art based on not having a housing with an interior compartment.  Examiner respectfully disagrees.  Examiner considers Smith ('029) to be an appropriate teaching reference regardless of lack of exterior walls as it shows a cooking apparatus is capable of utilizing a heating / heatable tray is capable of being used as a bottom surface of the appliance.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762